Exhibit 10.1

April 6, 2006

Mr. Michael Shea

49 Old Bloomfield Avenue

Mountain Lakes, NJ 07046

 

  Re: Offer of Employment

Hooper Holmes, Inc. is pleased to make an offer to employ you as Senior Vice
President, Chief Financial Officer and Treasurer effective May 8, 2006, upon the
following terms and conditions:

 

  •   A first year base salary of $250,000 with the first annual review date
being March 1, 2007.

 

  •   A guaranteed first year bonus of $150,000, 25% of which will be paid on
August 31, 2006 and the remainder to be paid during the first quarter of 2007.
Bonuses for subsequent years are not guaranteed, and will be aligned with the
Company’s “pay-for-performance” bonus scheme.

 

  •   The Compensation Committee of the Board of Directors will grant you stock
options of 100,000 shares shortly after your date of hire.

 

  •   A Company-leased automobile will be provided for your use. Initially, you
will have a Lexus ES300 currently leased by the Company. You may lease another
automobile in accordance with the Company’s automobile lease policy when the
current lease expires in October 2006.

 

  •   Standard Company benefits that are provided to elected Senior Vice
Presidents.

 

  •   The Company and you will enter into the Company’s standard Retention
(Change of Control) Agreement (offered to all elected officers.

 

  •   The Company and you will enter into the Company’s standard Indemnity
Agreement (offered to all elected officers).



--------------------------------------------------------------------------------

Mr. Michael Shea

April 6, 2006

Page 2

If the above terms are acceptable to you, please sign below and return one copy
to the Company. Nothing stated herein shall constitute or imply a contract of
employment.

 

Very truly yours,

 

James D. Calver

President & CEO

 

Accepted:

 

Michael Shea